Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Office Action is in response to the filing with the office dated 03/30/2022. The amendment has been entered and considered.
	Claims 1, 2, 5, 12 and 17-20 are amended. Claims 1-20 are pending in this office action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to amendment
4. 	Applicant’s amendment with respect to claim objection for claim 2 have been fully considered. As a result the objection has been withdrawn. 

5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive which are directed towards amended claims. However newly cited reference Karten; Johannes (US 6421662 B1) teaches all the claim limitations, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Please see the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1- 3, 5-10, 12-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Karten; Johannes (US 6421662 B1) (Applicant admitted prior art item no. 1 cited on IDS submission dated 03/14/2022).

Regarding independent claim 1, Karten; Johannes (US 6421662 B1) teaches, a method comprising: determining data values of a plurality of unsorted data values stored in one or more databases; and generating, based on the plurality of unsorted data values, a data structure comprising:  a plurality of rows and a plurality of columns intersecting the plurality of rows to define a plurality of cells, wherein: each row of the plurality of rows is associated with an unsorted  data value of the plurality of unsorted data values (Fig. 1 A, Col 3 Lines 7-15 generates one or more indexes for use in processing a query by selecting values as unique keys from one or more columns in a table in a relational database system (i.e., generating indexes is a data structure, which is based on unsorted data values). Each key corresponds to a row in the table. The condition of whether a row in a table satisfies a search criterion, is represented by a bit in a bit sequence or bitstring (i.e., satisfying a search criterion is the intersection of rows having unique keys to one or more columns). Also see Col 11 Lines 40-55);
each column of the plurality of columns is associated with a filter of a plurality of filters (Col 11 Lines 55-59, the search criteria consisting of the Boolean expression (i.e., plurality of filters with respective columns):, and wherein each cell of the plurality of cells is associated with: a corresponding unsorted data value, of the plurality of unsorted data values, based on a corresponding row, of the plurality of rows, for that cell, and a corresponding filter, of the plurality of filters, based on a corresponding column, of the plurality of columns, for that cell and wherein each cell of the plurality of cells (Fig. 2B, Col 3 Lines 60-67, Each of the five search criteria is computed for each row of data , resulting in five status values per row. Each status is represented by one bit. Consequently, each unique key value is associated with five bits in a segment of a bitstring).
comprises: a first symbol to indicate the corresponding unsorted data value satisfies the corresponding filter, or a second symbol(Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O". Thus, the computed result of the search criterion for each row of data, known as the "status" of the row, is captured by a single bit).

Regarding dependent claim 2, Karten et al teaches, the method of claim 1. 
Karten et al further teaches, further comprising: receiving a query; determining that the query is related to a filter of the plurality of filters (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars" (i.e., query is received with plurality of filters/criterions)); 
determining, in the data structure, the column associated with the filter; (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information),
determining, in the data structure, the rows intersecting the column, wherein the intersection of the rows and the column comprise cells containing the first symbol; and retrieving the data values of the plurality of unsorted data values associated with the rows from the one or more databases (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O").

Regarding dependent claim 3, Karten et al teaches, the method of claim 2. 
Karten et al further teaches, further comprising sorting the retrieved data values (Figs 4A and 4B, Col 8 Lines 1-2 the row status index can be organized in a B-tree structure built on header keys. Also see Cols 10, 11 Line 60)

Regarding independent claim 5, Karten; Johannes (US 6421662 B1) a method comprising: determining data values of a plurality of data values stored in one or more databases (Fig. 1 A, Col 3 Lines 7-15 processing a query by selecting values as unique keys from one or more columns in a table in a relational database system (i.e., based on unsorted data values) that satisfy a first threshold of a plurality of thresholds (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars". (i.e., First threshold is the first filter from the query which is “over the age of 35”. (As best understood from specification Paragraph [0187] One or more filters/criterion are thresholds)), wherein the plurality of data values are unsorted (Fig. 1 shows the plurality of data values are unsorted); 
representing, in a first data structure comprising a plurality of rows and a plurality of columns  (Col 4 Lines 17-21 rows satisfy complex search criteria, when it can be anticipated that queries that specify the complex search criteria will be subsequently received. The results of the computation are then stored in an index for quick retrieval (i.e., index is the data structure which comprises of plurality of rows and columns)), data values of the plurality of data values that satisfy the first threshold with a first symbol, wherein each row of the plurality of rows is associated with a data value of the plurality of data values, and wherein each column of the plurality of columns is associated with a threshold of the plurality of thresholds; and representing, in the first data structure, data values of the plurality of data values that do not satisfy the first threshold with a second symbol (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit (According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O". Thus, the computed result of the search criterion for each row of data, known as the "status" of the row, is captured by a single bit). Also see (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars". (i.e., plurality of thresholds are the plurality of filter from the query which is “over the age of 35” and earning an annual income in the range of 50,000 and 60,000 dollars. (As best understood from specification Paragraph [0187] One or more filters/criterion are thresholds)); 

Regarding dependent claim 6, Karten et al teaches, the method of claim 5. 
Karten et al further teaches, further comprising: receiving a query; determining that the query is related to the first threshold (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars". (i.e., First threshold is the first filter from the query which is “over the age of 35”. (As best understood from specification Paragraph [0187] One or more filters/criterion are thresholds)); 
identifying, in the first data structure, the data values of the plurality of data values represented by the first symbol; and retrieving the identified data values from the one or more databases (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information. Also see (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit (i.e., satisfying the condition is first symbol)),
and retrieving the identified data values from the one or more databases (Col 4 Lines 17-21 rows satisfy complex search criteria, when it can be anticipated that queries that specify the complex search criteria will be subsequently received).

Regarding dependent claim 7, Karten et al teaches, the method of claim 6. 
Karten et al further teaches, further comprising sorting the retrieved identified data values (Figs 4A and 4B, Col 8 Lines 1-2 the row status index can be organized in a B-tree structure built on header keys. Also see Cols 10, 11 Line 60).

Regarding dependent claim 8, Karten et al teaches, the method of claim 5. 
Karten et al further teaches, further comprising: determining data values of the plurality of data values stored in the one or more databases that satisfy a second threshold (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars". (i.e., First threshold is the first filter from the query which is “over the age of 35” and second threshold is earning an annual income in the range of 50,000 and 60,000 dollars". (As best understood from specification Paragraph [0187] One or more filters/criterion are thresholds)); 
representing, in a second data structure (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information (i.e., second index stored for a query is second data structure)), data values of the plurality of data values that satisfy the second threshold with the first symbol; and representing, in the second data structure, data values of the plurality of data values that do not satisfy the second threshold with the second symbol (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O").

Regarding dependent claim 9, Karten et al teaches, the method of claim 8. 
Karten et al further teaches, further comprising: receiving a query; determining that the query is related to the second threshold (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars" (i.e., query is received with plurality of filters/criterions)); 
identifying, in the second data structure, the data values of the plurality of data values represented by the first symbol; and retrieving the identified data values from the one or more databases(Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information (i.e., second index stored for a query is second data structure). (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O").

Regarding dependent claim 10, Karten et al teaches, the method of claim 9. 
Karten et al further teaches, further comprising sorting the retrieved identified data values (Figs 4A and 4B, Col 8 Lines 1-2 the row status index can be organized in a B-tree structure built on header keys. Also see Cols 10, 11 Line 60).

Regarding independent claim 12, Karten; Johannes (US 6421662 B1) teaches, a method comprising: applying a first filter to a plurality of unsorted data values stored in one or more databases, wherein the first filter generates a first data structure that identifies data values of the plurality of unsorted data values with a first symbol or a second symbol, wherein the first symbol and the second symbol are mapped to respective data values of the plurality of unsorted data values (Fig. 1 A, Col 3 Lines 7-15 generates one or more indexes for use in processing a query by selecting values as unique keys from one or more columns in a table in a relational database system (i.e., generating indexes is a data structure, in this case first index with first filter/criterion stored as a data structure which is based on unsorted data values). Each key corresponds to a row in the table. The condition of whether a row in a table satisfies a search criterion, is represented by a bit in a bit sequence or bitstring (i.e., satisfying a search criterion is the intersection of rows having unique keys to one or more columns). Also see Col 11 Lines 40-55), 
wherein the first data structure comprises (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information (i.e., generating indexes is a data structure, in this case first index with first filter/criterion stored as a data structure which is based on unsorted data values)), a first plurality of rows and a first column, wherein each row the first plurality of rows is associated with an unsorted data value of the plurality of unsorted data values, wherein the first column is associated with the first filter, 4ATTORNEY DOCKET NO.: 36339.0039U2 APPLICATION NO. 16/736,567 (Fig. 2B, Col 3 Lines 60-67, Each of the five search criteria is computed for each row of data , resulting in five status values per row. Each status is represented by one bit. Consequently, each unique key value is associated with five bits in a segment of a bitstring (i.e., each criteria is a filter for each column),
 wherein each cell of the first column comprises the first symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell satisfies the first filter, and wherein each cell of the first column comprises the second symbol when an unsorted data value, of the plurality of unsorted data values, associated with that cell does not satisfy the first filter (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O". Thus, the computed result of the search criterion for each row of data, known as the "status" of the row, is captured by a single bit).
applying a second filter to the plurality of unsorted data values stored in the one or more databases, wherein the second filter generates a second data structure that identifies data values of the plurality of unsorted data values with the first symbol or the second symbol, wherein the first symbol and the second symbol are mapped to respective data values of the plurality of unsorted data values (Fig. 1 A, Col 3 Lines 7-15 generates one or more indexes for use in processing a query by selecting values as unique keys from one or more columns in a table in a relational database system (i.e., generating indexes is a data structure, in this case second index with second filter/criterion stored as a data structure which is based on unsorted data values). Each key corresponds to a row in the table. The condition of whether a row in a table satisfies a search criterion, is represented by a bit in a bit sequence or bitstring (i.e., satisfying a search criterion is the intersection of rows having unique keys to one or more columns). Also see Col 11 Lines 40-55);

Regarding dependent claim 13, Karten et al teaches, the method of claim 12. 
Karten et al further teaches, wherein applying the first filter to the plurality of unsorted data values comprises: determining if each data value satisfies a first threshold; mapping, in the first data structure, to each respective data value that satisfies the first threshold, the first symbol; and mapping, in the first data structure, to each respective data value that does not satisfy the first threshold, the second symbol (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information. (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O" (i.e., mapping and retrieving the respective data),

Regarding dependent claim 14, Schulze et al teaches, the method of claim 13. 
Karten et al further teaches, wherein applying the second filter to the plurality of unsorted data values comprises: determining if each data value satisfies a second threshold; mapping, in the second data structure, to each respective data value that satisfies the second threshold, the first symbol; and mapping, in the second data structure, to each respective data value that does not satisfy the second threshold, the second symbol (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information. (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O" (i.e., mapping and retrieving the respective data),

Regarding dependent claim 15, Karten et al teaches, the method of claim 14. 
Karten et al further teaches, further comprising: receiving a query; determining that the query is related to the first filter (Col 4 Lines 25-28, the search criterion of a query is " all married males over the age of 35 and earning an annual income in the range of 50,000 and 60,000 dollars" (i.e., query is received with plurality of filters/criterions));
identifying, in the first data structure (i.e., the first data structure is the first index), the data values of the plurality of unsorted data values represented by the first symbol (Col 4 Lines 19-23 The results of the computation are then stored in an index for quick retrieval. When queries that specify that search criteria are received, rows that satisfy the criteria are retrieved based on the stored information. Also see (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit (i.e., satisfying the condition is first symbol));
and retrieving the identified data values from the one or more databases (Col 4 Lines 17-21 rows satisfy complex search criteria, when it can be anticipated that queries that specify the complex search criteria will be subsequently received).

Regarding dependent claim 16, Karten et al teaches, the method of claim 15. 
Karten et al further teaches, further comprising sorting the retrieved identified data values (Figs 4A and 4B, Col 8 Lines 1-2 the row status index can be organized in a B-tree structure built on header keys. Also see Cols 10, 11 Line 60).

Regarding independent claim 17, Karten; Johannes (US 6421662 B1) teaches, a data storage and retrieval system for a computer memory, comprising: a memory (Fig. 6 main memory 606), configured according to a logical table, the logical table ((Fig. 1 A, Col 3 Lines 7-15 selecting values as unique keys from one or more columns in a table in a relational database system(i.e., database comprises logical rows and logical columns which has unsorted data values) 
comprising, a plurality of logical rows, each logical row of the plurality of logical rows comprising one or more of a first symbol or a second symbol (Fig. 2B, Col 3 Lines 60-67, Each of the five search criteria is computed for each row of data , resulting in five status values per row. Each status is represented by one bit. Consequently, each unique key value is associated with five bits in a segment of a bitstring), 
wherein the first symbol and the second symbol represent a result of application of a filter to a plurality of unsorted data values stored in one or more databases, each logical row of the plurality of logical rows corresponding to a respective data value of the plurality of unsorted data values  (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O". Thus, the computed result of the search criterion for each row of data, known as the "status" of the row, is captured by a single bit); 
and a plurality of logical columns intersecting the plurality of logical rows to define a plurality of logical cells, each logical column of the plurality of logical columns including a filter identifier to identify that logical column (Fig. 1 A, Col 3 Lines 7-15 generates one or more indexes for use in processing a query by selecting values as unique keys from one or more columns in a table in a relational database system (i.e., generating indexes is a data structure, which is based on unsorted data values). Each key corresponds to a row in the table. The condition of whether a row in a table satisfies a search criterion, is represented by a bit in a bit sequence or bitstring (i.e., satisfying a search criterion is the intersection of rows having unique keys to one or more columns). Also see Col 11 Lines 40-55);

Regarding dependent claim 18, Karten et al teaches, the data storage and retrieval system of claim 17. 
Karten et al further teaches, wherein the memory is configured for indexing the first symbols and the second symbols stored in the logical table (Col 4 Lines 45-46 The bits generated for the rows are then arranged in a bit sequence or bitstring, and stored in an index. An index that contains bitstrings generated in this manner is referred to herein as a row-status index. sequence or bitstring, and stored in an index,

Regarding dependent claim 20, Karten et al teaches, the data storage and retrieval system of claim 19.
Karten et al further teaches, wherein a logical row includes the first symbol when a respective data value satisfies the respective filter, and wherein a logical row includes the second symbol when a respective data value does not satisfy the respective filter, based on whether the respective data value satisfies or does not satisfy the respective filter, respectively (Col 4 Lines 35-44, The condition of whether a row in a table satisfies the search criterion can be represented by a bit. According to one embodiment, a bit set to "1" indicates that the corresponding row satisfies the search criterion (i.e. evaluates to "true"). Similarly, when a row of data in a table does not satisfy the Boolean expression, the bit corresponding to the unique key value identifying that particular row of data is set to "O". Thus, the computed result of the search criterion for each row of data, known as the "status" of the row, is captured by a single bit).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karten; Johannes (US 6421662 B1) in view of Schulze; Robert (US 20180150494 A1).

Regarding dependent claim 4, Karten et al teaches, the method of claim 2.
 Karten et al fails to explicitly teach, wherein the one or more databases is derived from a result of a hypercube operation
Schulze; Robert (US 20180150494 A1) teaches, wherein the one or more databases is derived from a result of a hypercube operation (Paragraph [0035] OLAP systems provide tools for analysis and optimization of business processes, OLAP systems tend to focus on the performance of operations such as reading and sorting data (Examiner interprets hypercube operation as analyzing multidimensional data, which in this case is the OLAP system)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Karten et al by providing one or more databases is derived from a result of a hypercube operation, as taught by Schulze et al (Paragraph [0035]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so multidimensional data can be analyzed to focus on the performance of operations such as reading and sorting data as taught by Schulze et al (Paragraph [0035]).

Regarding dependent claim 11, Schulze et al teaches, the method of claim 5. 
Karten et al fails to explicitly teach, wherein the one or more databases is derived from a result of a hypercube operation
Schulze; Robert (US 20180150494 A1) teaches, wherein the one or more databases is derived from a result of a hypercube operation (Paragraph [0035] OLAP systems provide tools for analysis and optimization of business processes, OLAP systems tend to focus on the performance of operations such as reading and sorting data (Examiner interprets hypercube operation as analyzing multidimensional data, which in this case is the OLAP system)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Karten et al by providing one or more databases is derived from a result of a hypercube operation, as taught by Schulze et al (Paragraph [0035]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so multidimensional data can be analyzed to focus on the performance of operations such as reading and sorting data as taught by Schulze et al (Paragraph [0035]).

Regarding dependent claim 19, Karten et al teaches, the data storage and retrieval system of claim 17. 
Karten et al fails to explicitly teach, wherein the one or more databases is derived from a result of a hypercube operation.
Schulze; Robert (US 20180150494 A1) teaches, wherein the one or more databases is derived from a result of a hypercube operation (Paragraph [0035] OLAP systems provide tools for analysis and optimization of business processes, OLAP systems tend to focus on the performance of operations such as reading and sorting data (Examiner interprets hypercube operation as analyzing multidimensional data, which in this case is the OLAP system)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Karten et al by providing one or more databases is derived from a result of a hypercube operation, as taught by Schulze et al (Paragraph [0035]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so multidimensional data can be analyzed to focus on the performance of operations such as reading and sorting data as taught by Schulze et al (Paragraph [0035]).

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164